COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00208-CR


The State of Texas                         §    From County Criminal Court No. 4

                                           §    of Tarrant County (1287413)

v.                                         §    March 19, 2015

                                           §    Opinion by Justice Gabriel

Dorothy Mae Bryan                          §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the order of the trial

court granting the motions to dismiss is reversed and the case is remanded to

the trial court for further, prompt proceedings consistent with this opinion.


                                      SECOND DISTRICT COURT OF APPEALS




                                      By /s/ Lee Gabriel
                                          Justice Lee Gabriel